                        MINUTE ENTRY FOR CRIMINAL PROCEEDING
                            VIA AT&T 1-877-810-9415

BEFORE MAG. Lois Bloom                                           DATE : 2/11/2021

DOCKET NUMBER: 21 CR 40 (AMD)                                    LOG # : 11;07-11;56am

DEFENDANT=S NAME :            Bryan Cho (dft’s appearance waived)
        Present               X Not Present               X Custody                  Bail

DEFENSE COUNSEL: Marshall Miller, Andrew Chesley, Shawn Crowley
            Federal Defender           CJA                      Retained


A.U.S.A:     Liz Geddes and Turner BufordS                        CLERK: SM Yuen

INTERPRETER:                                                   (Language)

Defendant arraigned on the:         indictment    superseding indictment         probation violation
____ Defendant pleads NOT GUILTY to ALL counts.
____ DETENTION HEARING Held.                         Defendant=s first appearance.
       ____ Bond set at                                      .
       Defendant ___ released ___ held pending satisfaction of bond conditions.
             Defendant advised of bond conditions set by the Court and signed the bond.
               Surety (ies) sworn, advised of bond obligations by the Court and signed the bond.
       ____ (Additional) surety/ies to co-sign bond by
____ After hearing, Court orders detention in custody.      ____ Leave to reopen granted
____ Temporary Order of Detention Issued. Bail Hearing set for ______________________________

        At this time, defense counsel states on the record that the defendant does not have a bail
         application / package. Order of detention entered with leave to reapply to a Magistrate
         or to the District Court Judge to whom the case will be assigned.
____   Order of Excludable Delay/Speedy Trial entered. Start                  Stop

____ Medical memo issued.

        Defendant failed to appear, bench warrant issued.

        Status conference set for                @              before Judge

Other Rulings: Bail hearing held. Defense to gather more sureties to secured a bond. Order of detention
continued.
